DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 5/13/2022.  
Claims 1-3, 5, 7-10, 13, 15-17, 19 and 20 have been amended.  Claims 21 and 22 have been newly added.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US-11,057,866 hereinafter, Ryu) in view of Levesque et al. (US-9,733,880 hereinafter, Levesque).
Regarding claim 1, Ryu teaches a host device (Fig. 10 [110]), comprising:
a short range communication interface; (Fig. 69 [6932)
a memory (Fig. 69 [6920]) categorically storing a list of two or more accessories (Fig. 41 display of [110] showing watch and glasses), the list including an indication identifying at least one primary device and at least one saved secondary devices (Fig. 41 [Sound/Off]), the primary device (i.e. glasses) being a separate device than the at least one saved secondary device; (Fig. 41 [120-1 vs 120-2]) and
one or more processors (Fig. 69 [6973]) coupled to the memory (Fig. 69 [6920]), the one or more processors being configured to:
	transmit first content to any of the two or more accessories for output; (Fig. 47 [S4702])
	receive second content;  (Fig. 54 [S5402] and Fig. 37 [S3702])
determining that the second content is private content (Fig. 37 [S3704]) and transmit the second content to the primary device for output only by the primary device.  (Fig. 37 [S3706, Yes and S3712])
Ryu differs from the claimed invention by not explicitly reciting wherein the at least one primary device is a wearable device worn by a user of the host device and configured to output content to the user of the host device and wherein the at least one saved secondary device is a non-wearable device and configured to output content to any person within an output range of the at least one saved secondary device.
In an analogous art, Levesque teaches a notification manager for a user of a mobile device (Abstract and Col. 5 lines 67 through Col. 6 line 3) that includes detecting the available devices for delivery of the notification (Col. 6 lines 64-66), determining the context of a notification (Col. 7 lines 1-11) and based on the context of the notification being private or not, determining which device should receive the notification (Col. 7 lines 62 through Col. 8 line 1), wherein there are wearable devices that only output to the user of the host device (Col. 7 line 25 “smart watches, head-mounted displays”) and non-wearable devices that output to anyone nearby.  (Col. 7 line 66 “television”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu after modifying it to incorporate the ability to send a notification to a specific device based on whether the notification is considered private and whether the device is wearable and only outputs to the user or non-wearable and outputs to anyone nearby of Levesque since it enables providing the notification to the user in the most way given the type of notification.  (Levesque Col. 1 lines 45-58)
Regarding claim 8, Ryu in view of Levesque teaches wherein determining that the second content is private includes determining that the received second content is a message directed to a user of the host device.  (Ryu Col. 11 lines 1-16 i.e. the type of notification includes a text message, which is then routed to a specific wearable device based on the set priorities, see Fig. 37 [S3704, S3706, Yes and S3712] and Levesque Col. 7 lines 1-11 and 62 through Col. 8 line 1)
Regarding claims 9 and 16, the limitations of claims 9 and 16 are rejected as being the same reasons set forth above in claim 1.  
Regarding claim 14, the limitations of claim 14 are rejected as being the same reasons set forth above in claim 8.  







Claims 2, 6, 7, 10, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Levesque as applied to claims 1, 9 and 16 above, and further in view of Zimbric et al. (US-8,295,766 hereinafter, Zimbric).
Regarding claim 2, Ryu and Levesque teaches that the wireless connection between the electronic device and the wearable device is Bluetooth (Ryu Col. 40 lines 35-40 and Col. 43 lines 54-60), but differs from the claimed invention by not explicitly reciting wherein the one or more processors are further configured to automatically connect, via short-range wireless pairing, to the at least one primary device and the at least one saved secondary devices.  
In an analogous art, Zimbric teaches a method and device for automatic multiple pairing of Bluetooth devices (Abstract) that includes automatically connect, via short-range wireless pairing, to the at least one primary device and at least one saved secondary devices.  (Fig. 3 [328 & 338] and Col. 6 lines 36-43)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu in view of Levesque after modifying it to incorporate the ability to automatically connect via short-range pairing of Zimbric since manually pairing is cumbersome and saves the user from the process.  (Zimbric Col. 6 lines 36-43)
Regarding claim 6, Ryu in view of Levesque and Zimbric teaches wherein the indications of the two or more accessories further includes a category of unsaved device.  (Zimbric Col. 2 lines 26-59 i.e. devices found in discoverable mode and Col. 6 lines 56-67)
Regarding claim 7, Ryu in view of Levesque and Zimbric teaches wherein the at least one primary device is a first accessory connected to the host device via short-range wireless pairing (Zimbric Col. 7 lines 12-24) and the at least one saved secondary devices includes at least one subsequent accessory connected to the host device via short-range wireless pairing after the first accessory is connected to the host device.  (Zimbric Col. 7 lines 34-43)
Regarding claims 10 and 17, the limitations of claims 10 and 17 are rejected as being the same reasons set forth above in claim 2.  
Regarding claims 13 and 19, the limitations of claims 13 and 19 are rejected as being the same reasons set forth above in claim 7.  








Claims 3-5, 11, 12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Levesque as applied to claims 1, 9 and 16 above, and further in view of Thekkedathu Sivaraman et al. (US-2016/0286337 hereinafter, Sivaraman).
Regarding claim 3, Ryu in view of Levesque teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein transmitting the second content to the at least one primary device and transmitting the first content to the at least one saved second devices occurs simultaneously.  
In an analogous art, Sivaraman teaches a system and method for audio streaming (Abstract) that includes a host device (Fig. 1 [102]) with a shortrange communication interface (Fig. 1 [106]) that communicates with at least two accessories (Fig. 1 [104a & 104b]), transmitting second content (Fig. 1 [126]) to the at least one primary device (Fig. 1 [104a]) and transmitting the first content (Fig. 1 [120b]) to at least one of the one saved second devices (Fig. 1 [104b]) occurring simultaneously.  (Fig. 4 [417 & 419], Page 4 [0048] and Page 1 [0006])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu in view of Levesque after modifying it to incorporate the ability to transmit first content and second content simultaneously to a primary device and a second device simultaneously of Sivaraman since Sivaraman is directed to realizing benefits to providing a simultaneous audio stream to one Bluetooth device while answering a call on another Bluetooth device (Sivaraman Page 1 [0003]) since this enables an increased experience to people while listening to streamed music even if the call takes a long period of time.  (Sivaraman Page 2 [0018] and Pages 3-4 [0040-0041])
Regarding claim 4, Ryu in view of Levesque and Sivaraman teaches wherein transmitting the first content occurs on a first channel and transmitting second content occurs on a second channel, the first channel being different than the second channel.  (Sivaraman Page 4 [0048] and Page 6 [0082])
Regarding claim 5, Ryu in view of Levesque and Sivaraman teaches wherein transmitting the second content to the at least one primary device for output only by the at least one primary device occurs without disrupting output of the first content by the two or more accessories.  (Sivaraman Page 6 [0082])
Regarding claims 11, 12 and 15, the limitations of claims 11, 12 and 15 are rejected as being the same reasons set forth above in claims 3-5.  
Regarding claims 18 and 20, the limitations of claims 18 and 20 are rejected as being the same reasons set forth above in claims 4 and 5.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Levesque as applied to claim 1 above, and further in view of Luna et al. (US-2014/0269531 hereinafter, Luna).
Regarding claims 21 and 22, Ryu in view of Levesque teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting determine that the first content or the second content is public content, wherein the public content is music content or video content;
determining that the first content or second content is public content to be output by the at least one saved secondary devices and transmit the second content to the at least one saved secondary device for output.    
In an analogous art, Luna teaches a method and system for intelligent management of connections with wireless devices (Abstract) that includes determine that the first content or the second content is public content (Page 4 [0027] i.e. stream satellite radio is handled via a specific connection type as compared to an incoming call, see Fig. 8 and Page 8 [0044]), wherein the public content is music content or video content; (Page 4 [0027])
determining that the first content or second content is public content to be output by the at least one saved secondary devices (Page 4 [0027]) and transmit the second content to the at least one saved secondary device for output. (Page 5 [0031])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ryu in view of Levesque after modifying it to incorporate the ability to determine content is public content and output the public content to specific devices of Luna since certain types of information are better output to specific devices based on context related to the type of information and the environment surrounding the devices.  (Luna Page 4 [0027] and Page 8 [0044])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646